DETAILED ACTION
1.	This action is responsive to the communications filed on 07/19/2022.
2.	Claims 1-20 are pending in this application.
3.	Claims 1, 2, 4-9, 12, 13, 17, 18, have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground of rejection.



Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “…the plurality of networked devices of to a corresponding characteristic…”.  The examiner believes this is a typographical error and the “of” should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-14, 16, 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Savva (US 2008/0059953) in view of Shah et al. (US 2021/0368024).
Regarding claim 1, Savva disclosed:
A computer-implemented method to automatically adjust a device setting (Paragraph 60, changing configuration versions), the method comprising: 
receiving, at a requested device (Figure 3, Client device A) of a plurality of networked devices (Figure 3, Client devices B-N), wherein the plurality of networked devices are industrial control devices in an industrial setting (Paragraph 78, manufacturing industry with equipment) a request to update (Figure 3, transmitting applications for upgrade) a device setting of the requested device to a new value (Paragraph 60, configuration versions) (Paragraph 60, client device A comprises cloud driven application launcher (CDAL) which transmits a request to the cloud server to register with the cloud server. Paragraph 62, client device A further transmits another request for obtaining configuration record version from the cloud server and the CDAL compares the obtained configuration record version  from the cloud server and a configuration record version in the client device A. If the CDAL determines that the configuration record versions are outdated, the CDAL obtains updated configuration records (i.e., request to update). Paragraph 78, the system being implemented in manufacturing industries with a number of processes/equipment operating in a process plant (i.e., industrial control devices/industrial setting)); 
responsive to receiving the request, updating, autonomously by the requested device, the device setting of the requested device to the new value (Paragraph 62, if the CDAL determines that the configuration record version comprised in the client device A is an outdated version record, the CDAL obtains updated configuration records along with one or more configuration elements…from the cloud server. Paragraph 68, the entire interaction of the client device with the cloud server is carried out automatically (i.e., autonomously) by the client device itself);
responsive to receiving the request, comparing, autonomously by the requested device, a characteristic of the other networked devices of the plurality of networked devices of to a corresponding characteristic of the requested device (Paragraph 69, once client device A is up to date  with all the necessary configuration and applications installed therein, client device A serves as the master device. The master device automatically upgrades and synchronizes remaining client devices tagged to that entity (e.g., same company or same educational institute) (i.e., same characteristic of the requested device)); 
determining, autonomously by the requested device, one or more similar devices of the other networked devices (Paragraph 69, client device A is configured to upgrade and synchronize remaining client devices B-N as they belong to the same entity and are identical in nature to client device A (i.e., similar devices)); and
accessing, autonomously by the requested device, the one or more similar devices to change a corresponding device setting of the one or more similar devices to the new value (Paragraphs 70-71, the remaining client devices B-N are tagged to the same entity and therefore, are included in the devices that need to be updated. The CDAL of the master device A upgrades a version of one or more applications comprised in the plurality of client devices B-N to a corresponding version comprised in the master device).
While Shah disclosed determining similar devices (see above), Shah did not explicitly disclose one or more similar devices of the other networked devices that satisfy a similarity criteria based on a result of the comparison.
However, in an analogous art, Savva disclosed determining, autonomously by the requested device, one or more similar devices of the other networked devices that satisfy a similarity criteria based on a result of the comparison (Paragraph 13, performing an update of one of a plurality of profiles for a first client in accordance with a change notice from the first client. The profiles contain information on settings of the software in the client. Using group information, which defines one or more groups constituted by one or more plurality of clients, determining that settings of the software in one or more clients that belong to the same group (i.e., similarity criteria) as the first client are to be synchronized with the settings of the software in the first client when the first client’s profile is updated. Paragraph 38, the synchronized-object determination unit monitors the profile storing unit and when it detects an update of the profile for client 2a, it refers to the group information (i.e., compare) to determine other clients (2b, 2c) belonging to the same group as client 2a that need to be synchronized) and
accessing, autonomously by the requested device, the one or more similar devices to change a corresponding device setting of the one or more similar devices to the new value (Paragraph 34, Figure 1, the software management apparatus synchronizes the settings of software in a group to which the clients 2a, 2b, 2c, belong).
	One of ordinary skill in the art would have been motivated to combine the teachings of Shah with Savva because the references involve sending updated device settings to multiple other devices, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the similarity criteria of Savva with the teachings of Shah in order to flexibly and easily manage the settings of software where a plurality of clients are concurrently used (Savva, Paragraph 132).
	Regarding claims 12, 17, the claims are substantially similar to claim 1. Claim 12 recites a memory and a processing device (Shah, Figure 1, memory 102, hardware processors 104). Claim 17 recites a non-transitory computer readable storage medium (Shah, Paragraph 34, non-transitory medium with program embodied therein). Therefore, the claims are rejected under the same rationale. 
	Regarding claims 2, 13, 18, the limitations of claims 1, 12, 17, have been addressed. Shah and Savva disclosed:
	further comprising selecting, autonomously by the requested device, at least one device of the one or more similar devices that has its corresponding device setting set to an expected value, wherein the requested device autonomously changes the corresponding device setting of only the at least one selected device (Shah, Paragraph 69, once client device A is up to date with all the necessary configuration and the applications installed therein, client device A can serve as a master device. Paragraph 71, master device upgrades a version of one or more applications comprised in the plurality of client devices B-N to a corresponding version of one or more corresponding applications comprised in the master device).
	Regarding claim 3, the limitations of claim 2 have been addressed. Shah and Savva disclosed:
	wherein the request further requests to update the device setting from an original value, and the expected value is the original value (Shah, Paragraph 71, client device B requires App 1 and App 5 to be upgraded to the new version).
	Regarding claim 4, the limitations of claim 1 have been addressed. Shah and Savva disclosed:
	wherein the device setting is at least one of a user credential, a system setting for the requested device, and an application setting for an application executable by the requested device (Shah, Paragraph 26, determining a version of an application (i.e., application settings)).
Regarding claim 5, the limitations of claim 1 have been addressed. Shah and Savva disclosed:
	wherein the accessing autonomously by the device each of the one or more similar devices includes at least one of one-way authentication of the requested device by the one or more similar devices or two-way authentication between the requested device and the one or more similar devices (Shah, Paragraph 70, the CDAL of client device A exchanges encrypted credentials with the other remaining client devices B-N (i.e., two way authentication) in order to create the private secured network).
	Regarding claim 6, the limitations of claim 1 have been addressed. Shah and Savva disclosed:
	wherein the characteristic is represented in a field stored by the plurality of networked devices, and wherein each device of the plurality of networked devices is configured with a capability of functioning as the requested device (Shah, Paragraph 26, registering in the database of the client devices a determined version of one or more specific applications comprised in the client device, whether the application is outdated, and which specific applications require upgrade (i.e., fields). Paragraph 59, client devices can serve as master devices. Paragraph 69, once client device A is up to date, client device A can serve as the master device).
	Regarding claims 7, 14,  the limitations of claims 1, 12, have been addressed. Shah and Savva disclosed:
	wherein comparing autonomously by the requested device includes determining a probability of similarity between the characteristic of the other networked devices and the corresponding characteristic of the requested device (Shah, Paragraph 63, the configuration record version present in the client device is compared with the configuration record received from the cloud server to determine whether the version in the client is updated or outdated. Paragraph 71, master device upgrades a version of one or more applications comprised in the plurality of client devices B-N to a corresponding version of one or more corresponding applications comprised in the master device. App 1 and App 5 requires updating. Therefore, App 1 and App 5 are different versions from the master device, which would make the app versions low similarity as they are different).
	Regarding claim 10, the limitations of claim 1 have been addressed. Shah and Savva disclosed:
	wherein the new value is different for respective devices of the one or more similar devices (Shah, Paragraph 71, master device upgrades a version of one or more applications comprised in the plurality of client devices B-N to a corresponding version of one or more corresponding applications comprised in the master device. App 1 and App 5 requires updating. Therefore, App 1 and App 5 are different versions from the master device, which would make the values different).
	Regarding claim 11, the limitations of claim 1 have been addressed. Shah and Savva disclosed:
	wherein the new value varies for respective devices of the one or more similar devices in accordance with a predetermined equation (Shah, Paragraph 71, client device B requires upgrading of App 1 and 5. Client device requires upgrading of all applications installed therein. Therefore, each client device would have a new value as different applications require updating).
Regarding claim 16, the limitations of claim 12, have been addressed. Shah and Savva disclosed:
wherein the new value is different for respective devices of the one or more similar devices (Shah, Paragraph 71, client device B requires upgrading of App 1 and 5. Client device requires upgrading of all applications installed therein. Therefore, each client device would have a new value as different applications require updating).
Regarding claims 19, 20, the limitations of claims 12, 17, have been addressed. Shah and Savva disclosed:
wherein the plurality of networked devices are industrial control devices in an industrial setting (Shah, Paragraph 78, the system being implemented in manufacturing industries with a number of processes/equipment operating in a process plant (i.e., industrial control devices/industrial setting).
		
Claims 8, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2021/0368024) in view of Savva (US 2008/0059953) and Kim et al. (US 2012/0224711).
Regarding claims 8, 15, the limitations of claims 7, 14, have been addressed. Shah and Savva did not explicitly disclose:
	further comprising storing, by the device, a similarity matrix that includes a probability of similarity score for at least a portion of the respective plurality of networked devices and determines the probability of similarity from the similarity matrix
	However, in an analogous art, Kim disclosed further comprising storing, by the device, a similarity matrix that includes a probability of similarity score for at least a portion of the respective plurality of networked devices and determines the probability of similarity from the similarity matrix (Paragraph 72, the complete similar client list for a particular client device may include client devices 422 and 432, which are in a group of similar context with the client device 412. Paragraph 73, once the similarity value (i.e., score) between the client devices 412 and 422 have been determined, the similarity processing unit adds the similarity value to a context similarity matrix).
	One of ordinary skill in the art would have been motivated to combine the teachings of Shah and Savva with Kim because the references involve determining similar devices to each other, and as such, are within the same environment.  
	

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the similarity matrix of Kim with the teachings of Shah and Savva in order to provide targeted services to client devices in the similar client list (Kim, Paragraph 77).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2021/0368024) in view of Savva (US 2008/0059953) and Mukkamala et al. (US 2017/0192414).
Regarding claim 9, the limitations of claim 1 have been addressed. While Shah and Savva disclosed secure communications between the requested device and other networked devices (Shah, Paragraph 70, private secured network using encrypted credentials) Shah and Savva did not explicitly disclose:
wherein the requested device communicates with the other networked devices using transport layer security (TLS) or secure webpages.
However, in an analogous art, Mukkamala disclosed wherein the requested device communicates with the other networked devices using transport layer security (TLS) or secure webpages (Mukkamala, Paragraph 57, security is a concern for data services that deal in data exchange between IIoT cloud and one or more machines, assets, or other components. To secure data transmissions, options include using VPN or SSL/TLS models).
	

One of ordinary skill in the art would have been motivated to combine the teachings of Shah and Savva with Mukkamala because the references involve sending updated device settings to multiple other devices, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the TLS of Mukkamala with the teachings of Shah and Savva in order to improve effectiveness of asset maintenance or improving operational performance (Mukkamala, Paragraph 30).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451